Citation Nr: 1225601	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-03 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the above claim.

Although the Veteran filed notice of disagreement in March 2006 on the RO's denial of his claims for entitlement to service connection for sleep apnea in February 2006 and entitlement to service connection for right ear hearing loss in July 2005, these claims are not before the Board.  The Veteran withdrew his claim for service connection for sleep apnea in December 2006, and service connection for right ear hearing loss was granted in a December 2006 rating decision.  See 
38 C.F.R. § 20.204 (2011).  The Veteran has not appealed rating or effective date assigned in the December 2006 rating decision.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In August 2010, the Board remanded the matter to the RO via the Appeals Management Center (AMC) for the purpose of scheduling the Veteran for an additional VA examination in order to assess the current severity of his service-connected GERD.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In June 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In June 2012, the Board sent a letter to the Veteran offering him the opportunity to testify at another Board hearing before the VLJ who will decide his claim on appeal pursuant to 
38 U.S.C.A. §  7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In June 2012, the Veteran asked to be scheduled for an additional videoconference hearing before the VLJ who will decide his appeal.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO in New Orleans, Louisiana.  The Veteran should be contacted at the appropriate address and notified of the date, time, and location of the hearing, and that notice should be associated with the claims folder.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


